IN THE COURT OF APPEALS OF TENNESSEE
                        WESTERN SECTION AT JACKSON
______________________________________________________________________________

BRUCE ALAN WRIGHT,                              Henderson Chancery No. 9079
                                                     C.A. No. 02A01-9608-CH-00202
       Plaintiff,
                                                      Hon. Joe C. Morris, Judge
v.

PATRICIA RUTH WRIGHT,                            FILED
       Defendant.                                   July 30, 1997

RICKY L. WOOD, Parsons, Attorney for Plaintiff.
                                      Cecil Crowson, Jr.
                                                 Appellate C ourt Clerk
LLOYD R. TATUM, Tatum and Tatum, Henderson, Attorney for Defendant.

REMANDED

Opinion filed:
______________________________________________________________________________

                                 MEMORANDUM OPINION1


TOMLIN, Sr. J.

       In this divorce case each of the parties disputes the division of marital property

and marital debt by the chancellor below, as well as the ascertainment by the court of

what property was marital property and what property was previously owned by

Husband.

       Bruce Alan Wright, (hereafter “Husband” or “plaintiff”) filed suit for divorce in

the Chancery Court of Henderson County against Patricia Ruth Wright (hereafter

“Wife” or “defendant”) on the grounds of inappropriate marital conduct on the part of

Wife. Wife filed a counter-complaint against Husband on the same grounds.

Following a bench trial, the chancellor awarded both parties a divorce and sought to

divide the marital property and marital debt.

       Husband’s sole issue on appeal is whether or not the trial court properly divided

the marital property as well as the various debts incurred by the parties during the



       1
         Rule 10(b) (Court of Appeals). MEMORANDUM OPINION. The Court, with the
concurrence of all judges participating in the case, may affirm, reverse or modify
the actions of the trial court by memorandum opinion when a formal opinion would
have no precedential value. When a case is decided by memorandum opinion
it shall be designated “MEMORANDUM OPINION,” shall not be published, and shall
not be cited or relied on for any reason in a subsequent related case.
marriage. Because of deficiencies in the record as to what was marital property and

what was previously-owned property of Husband, as well as the absence of a finding of

the values of the respective pieces of property sought to be divided, and the

appreciation of value allocated to Wife, if any, as well as a lack of clarity as to the

value of the parties’ personal property, we remand this case to the chancellor for further

proceedings in this regard.

       The parties were married in 1988 and divorced in 1995. Shortly after marriage

the parties purchased a 15.5 acre tract of land in Morgan County for $24,000.00, where

they resided in a mobile home (hereafter called “the Morgan County property”). It was

stipulated that they subsequently sold 9 acres of the Morgan County property for

$20,000.00 and used the proceeds to amortize the existing debt on the remaining 6.5

acres. This property was titled in the name of both parties. The chancellor found it to

be marital property and awarded it to Wife. The value of this property however was

hotly contested by both parties, with one party’s valuation being almost 300% greater

than the other. The chancellor made no finding as to the specific value of the Morgan

County property in the divorce decree.

        Upon leaving Morgan County, the parties moved to Henderson County, where

they resided in a mobile home on Husband’s 37 acre farm. Utilizing some of the

facilities already built there, Husband began operating a commercial hog farm. While

Husband and Wife dispute the efforts expended by Wife in the operation of the hog

farm, Wife contends that she contributed substantially to the development of the hog

operation, although at the time of trial it appeared to be financially unsuccessful, so

much so that Husband was no longer engaged in the hog business.

        At trial Wife contended that the “hog farm” should be considered marital

property. On the other hand Husband contended that inasmuch as the property was

purchased by him prior to marriage, it could not be considered marital property and at

best Wife would be entitled only to an appreciation in the value of the property during

marriage and the extent, if any, to which Wife contributed to the appreciation in value.

In the final decree of divorce the chancellor failed to make a finding whether or not this

property was considered Husband’s separate property or marital property, nor did he


                                                  2
find any contribution as to the appreciation in value, if there was any, by Wife.

       Shortly after moving to Henderson County, the parties begin construction on

their marital residence in which Wife resided at the time of the divorce. This residence

was constructed on a 1.1 acre parcel of land, owned by Husband prior to marriage and

located adjacent to the 37 acre hog farm.

       The parties financed the construction of the marital residence by placing a

mortgage on the 37 acre hog farm, the 1.1 acre parcel of land on which they were

constructing the residence and a 16 acre tract of unimproved land in Henderson County

which was adjacent to the hog farm. This latter parcel of land was agreed by the parties

to be separate property of Husband. The record also reflects that the hog farm property

was burdened with a preexisting loan of $33,000.00 at the time it was used by them as

security for the loan to build the residence.

       The final decree entered by the chancellor reads as follows:


                This cause came on to be heard on the 12th and 19th days of
       October, 1995, before the Honorable Joe C. Morris, Chancellor, holding
       the Chancery Court for Henderson County, Tennessee, upon the
       complaint filed by the Plaintiff, Husband, the Answer and Counterclaim
       of Defendant, Wife, and the Answer thereto, the testimony of the parties
       and other witnesses heard in open Court, and the entire record in this
       cause; and it appeared to the Court, and the Court so found that both
       parties were residents of Henderson County, Tennessee, at the time of
       their final separation, and that the Court had jurisdiction of the parties and
       of the property herein involved.

               From all of which it appeared to the Court and the Court so found
       that the allegations in the Complaint and the Counter-complaint are true;
       that the Husband and Wife have been guilty of such inappropriate marital
       conduct as renders cohabitation unsafe and improper. The Court further
       found that the parties have accumulated marital property comprised of
       approximately 6 acres in Morgan County, Tennessee, 1.11 acres and a
       house at 2995 Centerpoint Rd., and approximately 40 acres adjacent
       thereto in Reagan, Henderson County, Tennessee, and the 10 and ½ acre
       “Roby” tract of land in Chester County, Tennessee; livestock, farm
       equipment, vehicles, household furnishings and other items of personal
       property; and that the only marital debt in this case is approximately
       $43,000 owed to First State Bank secured by some of the parties’ real
       property with the remaining debt either Husband’s separate debt or is debt
       collateralized by personal property awarded to the Husband, more
       particularly hereinbelow, except for debt secured by Wife’s Chevy S-10.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED:

              1. That the parties have been guilty of inappropriate marital
       conduct as renders cohabitation between the parties unsafe and improper,
       and that the bonds of matrimony subsisting between and uniting Husband


                                                 3
       and Wife be, and the same are, hereby absolutely, forever and perpetually
       dissolved and the parties are restored to all of the rights, privileges and
       status of unmarried persons, and they are hereby granted and awarded an
       absolute divorce from each other.

              2. That the approximately 6 acres in Morgan County, Tennessee,
       1.11 acres and a house at 2995 Centerpoint Rd. and the contents of the
       aforesaid house and lot, and other personal property presently possessed
       by Wife, including her Chevy S-10 vehicle, are divested from Husband
       and vested in Wife. Wife is further awarded the sum of Five Thousand
       ($5,000.00) Dollars to equitably adjust the division of marital property.

               3. That any interest of Wife in all remaining real and personal
       property accumulated by the parties is divested from Wife and vested in
       Husband. Both parties are to execute any and all documents necessary for
       the transfer of title or deed to said properties awarded herein.

              4. That Husband shall pay the joint debt owed to First State Bank
       of Henderson, Tennessee, and secured by the parties’ real property.

             5. Wife shall pay the debt owed for her Chevy S-10 and hold
       Husband harmless therefrom. Husband shall pay any remaining debts and
       hold Wife harmless therefrom.

             6. Husband is ordered to pay as alimony in solido the sum of One
       Thousand ($1,000.00) Dollars to defray Wife’s legal fees and expenses.

              IT IS FURTHER ORDERED, ADJUDGED AND DECREED that
       the Husband shall pay the costs of this cause, for all of which let
       execution issue, if necessary.


       In the parties’ respective affidavits filed as part of their briefs, they agree that

three parcels of property were marital property at the time of the divorce-6 acres in

Morgan County, a house and 1.1 acre in Henderson County, and 10.5 acres known as

the “Roby property” in Chester County. However, they sharply dispute the values of

these properties.

       The parties also agree that 16 acres in Henderson County and another 1 acre

parcel in Henderson County are separate property of the Husband. While the values of

these parcels are disputed, the difference is not so great. Lastly, Wife contends that the

hog farm is marital property, while Husband contends that it is his separate property.

Again, we have a wide divergence of value, as stated by Husband and Wife.

       In reviewing this record we have determined that the chancellor failed to make

any finding as to what should be considered marital property or separate property in the

case of the one disputed parcel, while at the same time failing to determine whether or

not Wife was entitled to any increase in value thereof. As to the parcels of property


                                                  4
that were undisputed to be marital property, in awarding interest in and to these

properties the chancellor failed to fix a value on these respective properties in light of

the substantial dispute by the parties themselves.

       Lastly, the trial court failed to clearly specify the value of the personal property

in dispute, and the corresponding allocation of this value to one party or the other. This

court is unable to determine if the division of property was “equitable.”

       Accordingly, we remand this case to the chancellor and direct that he revisit the

issues that we have raised in this opinion, along with a reconsideration of the proof

relative thereto, and to thereafter to make specific findings as to the ownership of each

respective piece of property as already determined by him, its value, the appreciation in

value of any separately owned property of Husband that would be allocated to the Wife,

based upon any contribution to its value by her, and such other findings as may be

necessary so that the parties can clearly ascertain the value of the assets awarded to

them and so that in the event of a further appeal




there will be ample evidence for this court to consider in attempting to resolve any

issues presented to it. Costs in this cause on appeal are taxed one-half to Husband and

one-half to Wife, for which execution may issue, if necessary.



                                               ________________________________________
                                               TOMLIN, Sr. J.



                                               ________________________________________
                                               CRAWFORD, P. J., W.S. (CONCURS)




                                                    5
________________________________________
HIGHERS, J.             (CONCURS)




  6